UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMay 31, 2017 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-1921663 GRIPEVINE INC. (Formerly Baixo Relocation Services, Inc.) (Exact Name of Small Business Issuer as specified in its charter) Nevada 35-2511643 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1282A Cornwall Road Oakville, Ontario
